Citation Nr: 1232106	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO. 09-03 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to an increased evaluation for cervical spine disability, currently rated 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1987 to June1990.

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board in a March 2011 decision reopened the previously finally denied claim for service connection for a low back disorder. The Board then remanded that claim as well as the claim for an increased rating for cervical degenerative disk disease to the RO for additional development. These claims now return to the Board for further review.

A videoconference hearing was conducted in December 2010 between the RO and the Board Central Office, before the undersigned Veterans Law Judge. A transcript of this hearing is contained in the claims file.

The Board has herein recharacterized the Veteran's cervical spine claim as one for increased rating for cervical spine disability, based on the medical record reflecting the presence of both degenerative joint and degenerative disk disease, without any apparent likelihood of distinguishing disability from one versus the other. See Mittleider v. West, 11 Vet. App. 181 (1998)(where signs and symptoms of service-connected disability may not be clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability).

The Veteran's authorized representative in a June 2012 Informal Hearing Presentation erroneously listed as still the subject of appeal before the Board the Veteran's claim for an increased evaluation for service-connected migraine headaches. That issue was resolved by the Board in its March 2011 decision granting a 50 percent evaluation for that disorder and denying any higher evaluation.

 
FINDINGS OF FACT

1. The evidence preponderates against a low back disorder having developed in service or otherwise being causally related to service. The evidentiary record does not support the presence of a low back degenerative disorder to a disabling degree within the first post-service year. 

2. The evidence preponderates against a low back disorder having been caused or aggravated by the Veteran's service-connected cervical spine disorder.

3. For the entire rating period beginning from the December 31, 2007, date of receipt of claim for increased rating for cervical spine disability, and for up to a year prior to that date, the evidence preponderates against the Veteran's cervical spine disability being of greater severity than that encompassed by limitation of motion of the cervical spine to forward flexion of 15 degrees or less, including based on impairment resulting from pain and pain on motion, excess fatigability, weakness, and incoordination. During no lesser interval during that period was greater severity of disability present. 

4. For the entire rating period beginning from December 31, 2007, and for up to a year prior to that date, the evidence preponderates against the presence of an exceptional or unusual disability picture, such as marked interference with employment or prolonged periods of hospitalization, as would cause the Veteran's cervical spine disability not to be adequately encompassed by the schedular rating criteria. 




CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disorder are not met. 38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2. For the entire rating period beginning from up to a year prior to December 31, 2007, the Veteran's cervical spine disability has not met the criteria for a disability rating higher than 40 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 CF.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 4235-4243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any. 

VA has fulfilled the above requirements with regard to the claims of entitlement to service connection for a low back disorder and entitlement an increased rating for cervical spine disability. 

By a VCAA notice letter in June 2008, the Veteran was informed of the evidence needed to establish entitlement to service connection for a low back disorder, based on direct service connection or secondary service connection including based on aggravation. 38 C.F.R. § 3.303, 3.310. He was also then informed of the evidence required to reopen that claim, as was applicable prior to the Board's reopening of the claim by its March 2011 decision. Kent v. Nicholson, 20 Vet. App. 1 (2006).

By an August 2008 VCAA letter, the Veteran was informed of the evidence need to establish entitlement to service connection for a low back disorder, and of the evidence required to sustain the claim for an increased rating for cervical spine disability. The letter also appropriately informed of the relative duties of the Veteran and VA in obtaining evidence in furtherance of the claims. This included informing that it was ultimately the Veteran's responsibility to see that evidence required to sustain the claims is obtained. These notices were followed by the appealed January 2009 rating action, as well as by subsequent readjudications, including most recently by an SSOC in August 2011. The VCAA notice letters informed how VA determines disability ratings and effective dates for ratings, in general compliance with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of service medical records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board finds that the RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including both VA and private records. Service records were also associated with the claims file. The RO also informed the Veteran, including in the appealed rating action, subsequent rating actions, and by SOC and SSOCs, of records obtained, and thus by implication of records not obtained, in furtherance of his claims. 

The Appeals Management Center (AMC) by an August 2011 SSOC, most recently reviewed the appealed claims prior to the Board's adjudication herein of the claims on appeal. The Veteran by a September 2011 submission expressly waived RO consideration, prior to Board review, of additional evidence received subsequent to that SSOC. 

Although the Board recognizes that a disability such as the Veteran's cervical spine disability may alter in its severity at any time, judicial efficiency precludes continuous updating of the evidentiary record so as to assure that no more recent event or disease progression pertaining to the disorder is missing from the claims file. Such continual updating, with the associated requirement of RO review of the new evidence prior to Board adjudication, pursuant to 38 C.F.R. §§ 19.37, would ultimately preclude the Board from ever adjudicating the claim. Such a consequence would necessarily deprive the Veteran of the benefit of the Board's review and adjudication. See 38 C.F.R. § 19.4 (2011) (principal functions of the Board are those of appellate adjudication). 

VA's duty to assist the Veteran by providing examinations when necessary was also adequately fulfilled. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements there is an event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board finds that the multiple medical examinations afforded the Veteran in the course of appeal - in October 2008, November 2008, January 2010, and April 2011, and their findings and analysis, as discussed infra, taken together with the balance of the evidence of record, are adequate for the Board's adjudication herein. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The examinations provided sufficient detail, and supported their conclusions with analyses fully supported by review of the evidence presented, which analyses are readily weighed against contrary evidence. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). Further, the evidence so considered by the examination report and addendum was sufficient and encompassed the evidence of record. Id. The Board accordingly concludes that no further examination is required to support the Board's adjudication of the claim for service connection for a low back disorder including as secondary to cervical spine disability. 38 C.F.R. § 3.159(c)(4). These examinations were appropriately followed by review of the claim by the RO or AMC, including most recently with issuance of the August 2011 SSOC. These examinations, taken together with records of VA and service treatment, as well as private treatment records, and statements by the Veteran, as well as other evidence of record, are adequate for the Board's adjudication herein. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The examinations, taken as a whole, addressed both the medical findings upon current examination and the Veteran's history. The examination reports presented findings and conclusions reasonably consistent with the Veteran's medical history and the balance of contemporaneous medical records, and sufficiently addressed the medical criteria for low back disorder service connection, and for cervical disability increased rating, to allow the Board to adjudicate the claims based on informed medical findings and medical judgment.

Further examination would constitute unreasonable delay and expenditure of scarce VA resources. See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994); and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition."). 

Based on the evidence presented, the Board finds no reasonable likelihood that further evaluation would produce findings supporting more beneficial outcomes than those already afforded the Veteran for both the service connection and increased rating claims the subject of appeal. Ultimately, in the absence of credible evidence that the evidence obtained, including VA examination evidence, is materially incomplete or inadequate for the Board's adjudication of the claims, the burden must shift to the Veteran to produce evidence which has not been found upon VA examination or otherwise shown by the evidence of record. The claimant bears the burden of presenting and supporting his claims for benefits. 38 U.S.C.A. § 5107(a). See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

The Board also finds that requirements of the Board's prior remand in March 2011 have been substantially fulfilled with regard to the service connection and increased rating claims adjudicated herein. This included updating the medical evidentiary record, obtaining medical examinations addressing medical questions underlying these claims, and readjudicating the claims by an SSOC. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). 

The Veteran has not indicated the existence of additional pertinent evidence. The case presents no reasonable possibility that additional evidentiary requests would further the appealed claim. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra. 



In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant, 23 Vet. App. at 488.

Here, during the December 2010 video conference hearing, the undersigned Veterans Law Judge adequately explained the claims on appeal and suggested evidence that may support these claims, including evidence that the Veteran might submit that may have been overlooked. The Board accordingly concludes that the notice requirements under Bryant were effectively satisfied. To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidence by statements and questions of the Veteran's authorized representative at the hearing and by the discussion of the case within the June 2012 Informal Hearing Presentation, and as well as by the Board providing such explanation of issues and suggesting submission of evidence in the March 2011 remand the Board issued to develop these claims. 

In short, in this case, with regard to the service connection claim and the increased rating claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the rating assigned for the rating period in question, for the appealed claim. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The Veteran was duly afforded the opportunity to produce additional evidence to support his claims. Thus, the Board determines that the evidentiary record is adequate, and the only significant medical questions remaining pertaining to the Veteran's claims for service connection for a low back disorder and for an increased rating for a cervical spine disability were in this case, based on development already undertaken, the responsibility of the Veteran. See 38 C.F.R. §§ 3.303, Part 4. 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claims on appeal herein adjudicated have been accomplished. 


II. Evidentiary Considerations

Relevantly, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Although medical evidence may be required to support a claim in instances were specialized knowledge is required, lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (a lay persons is competent to testify to pain and visible flatness of the feet).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran has called attention to his DD214, which shows that he completed eleven weeks of Navy hospital course school and five weeks of field medical school, and that service duties included work as a general duty hospital corpsman and as a field medical service technician. He contends that he should thus be considered a medical expert and his statements should thus be afforded weight based on such expertise. The Board will not here discount the Veteran's military medical training, and thus considers the Veteran competent to address medical issues in furtherance of his claims. However, such competence does not remove the inherent bias present for assertions the Veteran makes on his own behalf. Caluza. Further, as discussed below, the Board herein finds the Veteran's assertions in furtherance of his claims to be substantially lacking in credibility, based on inconsistent narratives and assertions which in-service medical examiners found to be in the nature of exaggeration and statements made for secondary gain. Caluza; Layno; Jandreau.

The Board notes the Veteran's assertion in a May 2011 submission that he suffered extreme pain as a result of the most recent VA examination he had undergone, and his further assertion that the examiner was not interested in his wellbeing. These assertions do not reflect upon the validity of the examination or its conclusions, nor is any resulting acute increase in pain ultimately relevant to the service-connection and increased rating claims on appeal. To the extent the examination did produce pain or discomfort for this Veteran and cause him to have to take some time "to gather enough strength to carry on," as he has asserted, the Board expresses its sympathy for this added pain or suffering. 


III. Claim for Service Connection for Low Back Disorder, 
Including as Secondary to Cervical Spine Disability

The Veteran contends, in effect, that he developed a low back disorder in service, or that his low back disorder is related to service-connected cervical spine disability. 

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection may be granted, on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310. Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected. Allen v. Brown, 7 Vet. App. 439 (1995). In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310. In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.322 (2011).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service treatment records contain an April 1987 record of treatment for complaint of low back pain of three days' duration. The Veteran asserted, 'Last night it hurt so bad it put me on the floor. But this morning I was sitting on a chair and I could not get up.' Objectively there was paravertebral spasm at L1-L2 on the left and at the left anterior sacrum. Low back range of motion was demonstrated to 80 degrees forward flexion and 10 degrees backward extension, though with tenderness. 

An undated service treatment record contains a report of a pain in the neck and upper back following a motor vehicle accident the night prior. The Veteran asserted that he was hit by a car coming directly toward him, but denied any specific injury. Upon examination, there was no deformity of the back or neck, though there was point tenderness at the left trapezius and right lower paraspinal muscle. There was no ecchymosis or spasm and no flank tenderness. However, range of motion was restricted and painful. An x-ray of the cervical spine was normal.

A July 25, 1988, initial treatment record reflected presenting complaints of neck pain for two and a half weeks, with pain in the lower cervical spine going upward toward the head as well as downward toward the thoracic spine. The Veteran had received no prior therapy or medication, and had no associated neurological symptoms. There was spasm in the neck region, but no specific tenderness. The examiner prescribed heat, physical therapy, and medication. 

Upon an orthopedic treatment consultation on July 25, 1988, a provisional diagnosis of cervical myositis was assigned. The Veteran then complained of paraspinal pain from the upper cervical region to the upper lumbar region, which the Veteran alleged was constant, with nothing relieving the pain. The Veteran reported having the same pains for two weeks following a motor vehicle accident in January 1988, with the pains now recurring. The Veteran did not complain of numbness, but did complain of a slight decrease in range of motion of the neck with pain at endpoints of motion. He denied reduced range of motion of the back, and denied increased pain with back movement. Objectively, the examiner found no gross abnormalities and range of motion was within normal limits. The Veteran did report tightness at end ranges of lumbar motion while denying difficulties with cervical movement. The examiner assessed complaint of upper, mid, and low back pain. A goal was established to reduce back pain, and back care was discussed, with a pamphlet issued. 

An August 16, 1988, treatment reflected a complaint cold or flu-type symptoms including runny nose and congestion, but also documented potentially unrelated low back pain which the Veteran reported had its onset suddenly a week earlier after bending down. Objectively, the back was of normal appearance and the Veteran demonstrated full range of motion without pain. Prescribed medication included Motrin. 

An initial emergency care and treatment report dated March 29, 1989, recorded a history of the Veteran slipping on a wet floor while taking down crates of milk. The Veteran complained of pain in the center of the lower back, as well as right hand pain and pain in the left lower leg. Initial presentation revealed no angulation or swelling, and a small abrasion on the left lower leg. Additional medical examination revealed palpable muscle spasm of the right suprascapular musculature, and tenderness over the thenar eminence though without abrasion. There was also tenderness over the anterior tibia at the site of an abrasion. The Veteran was prescribed Motrin, Parafon Forte, and limited lifting, with follow up in two days. 

Upon follow up on March 30, 1989, objectively the Veteran was in no apparent distress, with no lesions on the head and with the neck supple. No focal neurological deficits were found. The examiner assessed musculoskeletal pain and prescribed continued Parafon Forte with follow up in one week. 

A sick call intake noted dated May 3, 1989, recorded the Veteran's complaint of migraine headaches for three days, and complete back pain getting worse since the last visit on April 30 at a branch location. Initial examination produced complaints of tenderness to touch from the neck to the hips on both sides of the spinal column. However, the neck was supple and straight leg raising test was negative. 

Upon orthopedic consult on May 3, 1989, the Veteran complained of three weeks of diffuse back pain following an accident. He reported that he slipped at the commissary with crates falling on top of him, with resulting pain going up from the lumbosacral region to the cervical spine. The examiner questioned this reported direction of radiating pain. The Veteran then denied numbness or extreme discomfort. Upon treatment examination the Veteran displayed moderate guarding in all planes, and demonstrated decreased range of motion, with 50 percent decrease in all planes, decreased range of motion especially in flexion, and complaints of pain with motion. The examiner noted diffuse tenderness over the cervical, thoracic, and lumbar regions, and breakaway weakness in the lower extremities which the examiner attributed to patient effort. The examiner assessed back pain extending from the cervical to thoracic to lumbar spine, but also noted that the Veteran appeared to be embellishing his disability upon examination. 

An initial sick call intake noted dated May 8, 1989, recorded the Veteran's complaint of headache and pain in the neck and back. The note informed that the Veteran was being seen by physical therapy for the problem, and that he had been treated with Norgesic and Parafon Forte for five days. Initial objective screening revealed no apparent distress, but tenderness and spasm of the right trapezius and left medial scapular muscles. 

Upon orthopedic consultation on May 8, 1989, a history was noted of a crate falling on top of the Veteran six weeks earlier, and of treatment with medication and physical therapy in the interim. The Veteran was reportedly without improvement, with pain extending from the sacrum up to the occiput and scalp. The examiner found very tense and tight sore muscles from the sacrum up to the cranium. Cervical motion was restricted in all planes, though the Veteran was neurologically normal. X-rays were found to show a narrow disc at C6-C7 which was assessed as probably congenital rather than due to injury. The Veteran was prescribed physical therapy, relaxation, a soft collar, and light duty. 

On May 11, 1989, the Veteran was again seen for his back and neck complaints, and the examiner again found non-physiologic factors which were initially raised by the May 3, 1989 examiner of an embellished presentation. Specifically, the examiner again questioned the Veteran's report that he had low back pain which radiated upward to the occiput. The Veteran also asserted that he had been performing the physical therapy exercises he had been assigned, but when asked to demonstrate the exercises that he had been taught he could not, even though he had been issued a pamphlet also containing the exercises. The Veteran also reported no change in symptoms, and no benefit from the issued soft collar or from administered heat with electronic stimulation. There was also no change in the absence of physical findings noted upon evaluation a week prior, despite ongoing complaint of low back pain. The examiner also questioned the Veteran's now additional complaint of shoulder involvement. The examiner assessed low back pain, thoracic pain, and cervical pain, though without any objective findings. The examiner explicitly suspected secondary gain. Nonetheless a treatment regimen was prescribed including exercise and moist heat. 

In a January 1990 orthopedic treatment, a history was noted of boxes falling on the Veteran's head in March 1989, with cervical pain and stiffness since that time. The orthopedist noted that the Veteran had experienced no relief with conservative treatment. Physical examination revealed slight decrease in cervical range of motion and tenderness with motion in all directions. X-rays revealed and assessed congenital fusion of C6-C7. The orthopedist assessed cervical spine strain with failure of conservative therapy. The Veteran was then recommended to the physical evaluation board, with discharge the ultimate outcome.

A rather brief Physical Evaluation Board report dated in February 1990 lists as a sole diagnosis cervical spine strain, without other disabilities identified. The Veteran's service DD Form 214 reports separation from active duty with entitlement to receive severance pay based on disability.

Upon VA examination for compensation purposes in November 1990, the Veteran asserted that in service in 1989 he slipped on the floor and injured his neck, and that he then wore a cervical collar for approximately three weeks and was treated with Motrin. The Veteran did not report at the examination having injured his back in that fall. At that examination he described localized pain in his neck as well as headache, but did not report any difficulties of the back. An x-ray of the lumbosacral spine obtained in November 1990 was normal, and musculoskeletal examination also produced no finding of abnormalities of the lumbar spine. X-rays then of the cervical spine revealed an assessed apparent congenital fusion of C6-C7, with soft tissues unremarkable.

Upon an April 1993 VA examination for compensation purposes, the Veteran reported that his neck was bothering him lately. He once again voiced no difficulty with his back. He reported that he worked performing heavy labor as a trackman for the Union Pacific Railroad, and reported that this exercise appeared to help him.

Upon an April 1995 VA examination for compensation purposes, the Veteran complained of intermittent posterior neck pain and occasional numbness of the hands without weakness. He reported still working for the Union Pacific Railroad. He did not complain of any back difficulties. 

Upon a February 1996 treatment evaluation the Veteran reported a history of developing neck pain three or four years prior with gradual worsening. He denied a history of injury other than a fall seven years prior in service when he injured his neck with strain. He reported currently having constant neck pain and occasional radiating pain into the left upper extremity, as well as associated tingling or paresthesia in the left hand fingertips. He denied persistent numbness or weakness. 

Upon a VA joints examination for compensation purposes in May 1996, the Veteran reported that in 1988 he slipped on a ramp while moving crates of milk and hit his head. He added that he was then knocked unconscious for a short time, and that since that time he had increasing neck difficulties as well as headaches and difficulties sleeping. The examiner noted a cervical MRI in January 1996 showing neural foraminal narrowing bilaterally at C3-C4 and C4-C5 due to assessed covertebral atrophy fusion and C6-C7 congenital fusion. 
 
Upon VA examination in December 1997, the Veteran informed that while working in the commissary in 1988 moving crates he slipped and the crates landed on top of him, injuring his cervical spine. He did not allege low back injury. The examiner noted that in service following the injury the Veteran was treated with Parafon Forte and received a profile for three to four days, followed by physical therapy over the course of four months. The examiner also noted that the Veteran had been followed by VA with treatment for neck spasms with Flexeril. The Veteran reported continued occasional tingling sensation in each hand, though without numbness suggestive of any specific dermatome. The Veteran complained of chronically persistent pain over the lower cervical spine as well as daily myofascial headaches. 

A March 1997 VA treatment record documents the Veteran's report of treatment a month earlier after developing low back pain when bending forward while playing basketball. He was diagnosed with musculoskeletal back strain. The Veteran reported increasing low back pain since that injury, and reported that beginning two weeks ago he began experiencing a feeling of right leg weakness. He denied a past history of low back problems. 

Upon VA hospitalization over a number of days in May 1997 for psychiatric and illicit substance issues, the Veteran reported a cervical neck injury when in a helicopter that dropped and "exerted approximately 10 Gs of force causing a herniated disk." The examiner further noted, "The Veteran also reported a recent low back injury consist[ent] with a strain which is reported to be on the right side[,] and [the Veteran] is enrolled in physical therapy currently." At the hospitalization the Veteran reported having intermittent cervical pain and denied any current cervical pain. The examiner also noted that seated straight leg raising on both sides produced some tenderness. Listed problems in the hospitalization report included chronic low back pain. 

April 2001 VA lumbar spine x-rays were assessed as showing reversal of lumbar lordosis potentially related to muscle spasm or positioning, but without fracture, dislocation, disk, or joint disease identified. 

Upon a VA spine examination for compensation purposes in August 2002, the Veteran complained of constant posterior neck pain but denied currently taking medication. He reported that he had increased neck pain with head movement, as well as upon first awakening in the morning. He further complained of some sleep difficulty associated with the neck pain, and occasional tingling in the hands. He was noted to be currently unemployed, and to spend the day performing housework and caring for his children. The examination reported did not reflect complaints or findings of low back disability. 

Upon a VA spine examination in June 2004, the Veteran reported injury to the neck in service when several crates fell on him and knocked him out. The Veteran reported that he had awoken from the injury on his back. He reported that following the injury he was treated with physical therapy and medications, but was not placed in a cervical collar. He also denied that the injury resulted in any cervical fractures or dislocations. He asserted that although he returned to duty he ultimately received a medical discharge. 

At the June 2004 examination the Veteran complained of neck pain with any prolonged activity, including sitting or standing or walking. He further asserted that he had pain between his shoulder blades and bilateral arm pain. He also complained of occasionally having pinpricks and feeling like his hands were lazy or tired. He reported previously working in housekeeping at a VA facility but no longer being able to work because of too much leave taken for migraine headaches and neck pain. He alleged experiencing bilateral arm pain three times per week. The Veteran alleged that VA treatment MRIs revealed two bulging disks in his cervical spine, and that he was offered surgery or injections to the cervical spine, both of which he declined.

At the June 2004 examination the Veteran was well developed and nourished and in no acute distress. Some limitation of motion of the spine was shown on examination. The examiner concluded that the Veteran did have significant loss of range of motion of the cervical spine, but also noted that the Veteran had not undergone physical therapy for the cervical spine and also was not taking any medication for it. 

A nerve conduction study with EMG testing in March 2006 found evidence of acute and chronic probable right C-5 radiculopathy, though unconfirmed in the right paraspinals; and minimal EMG evidence of possible left deltoid radiculopathy. However, the examiner noted that the left radiculopathy testing was not completed due to technical (computer memory) problems. 

Upon an August 2006 VA spine examination for compensation purposes, the Veteran complained of migraine headaches and also complained of a consistently painful cervical spine. The Veteran asserted that his symptoms of headaches and his cervical spine pain had gradually worsened since his injury in service. He alleged that he took Darvocet on a regular schedule without much relief. A history was noted of work for approximately five years as a laborer for a railroad, most recently two years prior to the examination. The Veteran reported attempting to return to work a year ago, but being unable due to inability to perform lifting required for the work. 

At the August 2006 examination the Veteran was noted to be well developed and well nourished and with normal posture and gait. Limitations of cervical motion were noted, though repeated motion produced neither more limited motion nor increased pain. Forward flexion was to 30 degrees, backward extension was to 10 degrees, right and left lateral flexion was to 20 degrees, and right and left rotation was to 30 degrees. The examiner did note tightness and spasm of the posterior cervical muscles. The Veteran complained of pain in the base of the neck and in the upper back with all neck movements. The examiner observed that the Veteran had normal grip and strength against resistance in proximal and distal arms. However, the examiner detected decreased pain perception in the ulnar distribution of the right arm, and minimal decreased pain perception in the ulnar distribution of the left arm. March 2006 MRIs of the cervical spine revealed congenital fusion of C5-C7; cervical spine straightening consistent with muscle spasm; moderate disk protrusion at C7-T1 with neural foramen narrowing and cord impingement; moderate central canal stenosis at C3-C4 and C4-C5; severe bilateral foraminal narrowing at C3-C4, C4-C5, and C5-C6, with the narrowing at C4-C5 due to disk bulge and osteophytes; and small central disk protrusion at C4-C5 and C5-C6. The August 2006 examiner assessed traumatic cervical spine arthritis with degenerative disk disease and neuropathic changes in the ulnar distribution. 

In a January 2008 notice of disagreement, the Veteran asserted that his service records reflected low back injury. He then asserted, "I reported and complained time and time again of this pain in my lower back, but was ignored." 

Upon an October 2008 VA spine examination, the Veteran provided a narrative that he injured both his neck and back in service in 1988 when he was pushing crates and the crates fell off the device on which they were being pushed and caused him to fall on his back. The Veteran asserted at the examination that he had a poor recollection of injuries to his back but did (apparently) recall pain in the neck and back following the injuries. He reported that following the injuries he was treated with physical therapy and medication, with gradual symptom improvement. He asserted that he had continued back problems over the years. He informed of an MRI earlier in the year revealing degenerative joint disease and disk herniations, and reported undergoing epidural injections also earlier in the year which helped the condition. The Veteran further asserted that he had chronic back pain for the past six years that he had treated with oxycodone and tramadol. He complained of flare-ups with walking activities, with resulting back weakness and numbness in the right foot during flare-ups. He reported relief with muscle relaxants and being off his feet. The examiner noted a past work history in construction, as well as other work. 

The October 2008 VA examiner noted that the Veteran walked with a slow, guarded gait with use of a cane. While the spine had normal alignment, there were spasm and tenderness to palpation throughout the lumbar spine. Significant lumbar limitation of motion was also demonstrated. Motor strength was intact in the lower extremities. Sensory examination demonstrated diminished sensation in the lateral right thigh, lateral right calf, and plantar right foot. The examiner noted that an MRI in the past year revealed disk herniations at L4-L5 and S1, and evidence of both degenerative joint disease and spinal stenosis. The examiner diagnosed degenerative joint disease / herniated nucleus pulposus of the lumbar spine with moderate chronic lumbosacral right radiculopathy. 

The October 2008 VA examiner reviewed the claims file and noted that examination following the in-service injury produced essentially normal findings, and that VA examinations for compensation purposes in years following service suggested normal back findings. The examiner also observed that post-service treatment records did not document any low back complaints until 1997, whereupon the Veteran reported injury during a basketball game. The examiner concluded that the medical evidence of record supported back injury in 1997 which was followed by back pain in the past 10 years. On the basis of this review of historical and objective evidence the examiner concluded that it was not at least as likely as not that the Veteran's current back problem was related to injury in service. 

Upon a VA neurological disorders examination for compensation purposes in November 2008, the examiner noted the Veteran's self-reported history of injury to the neck and back in service in 1988 when some crates fell and caused him to fall backwards. The Veteran complained of now constant neck pain with radiation down the right upper extremity to the third, fourth, and fifth fingers. He expressed difficulty walking and used a cane, and attributed this to his low back disorder. The Veteran reported having undergone neurosurgery for his cervical spine, as well as taking tramadol, etodolac, and hydrocodone for pain, with these reportedly not doing a lot to relieve his pain. The Veteran also reported that in the past 12 months he had 12 incapacitating episodes involving his neck requiring him to stay in bed two to three days.

Upon physical examination at this November 2008 examination, range of motion of the cervical spine was to 10 degrees forward flexion, 10 degrees backward extension, 10 degrees right lateral bending, 5 degrees left lateral bending, 20 degrees right rotation, and 15 degrees left rotation. The examiner noted that with two repetitions there was no decrease in range of motion, but because the examiner observed these movements to be fairly painful, a third repetition was not conducted. The examiner found fairly good strength in the upper extremities though possibly some weakness in the hands, and the examiner qualified this by noting such measures were difficult due to the amount of pain the Veteran was reportedly experiencing. The examiner noted decreased pinprick sensation in nearly all the fingers of the right hand and in the index and middle fingers of the left. The examiner diagnosed cervical degenerative disk disease with radiculopathy in the right upper extremity. 

At a November 2009 VA treatment the Veteran complained of daily headaches which began in the morning and usually increased in intensity over the course of the day. The Veteran reported a very busy life, including working and being in school as well as having a family with seven children at home and another baby expected within two months. The treating practitioner noted ongoing treatment of back pain reportedly well-managed with etodolac. 

Upon December 2009 VA treatment the Veteran was noted to have been seen previously in 2006 for migraine or occipital neurologia. The Veteran presented again with migraine-like complaints reportedly occurring daily for the past six months. He denied taking daily medication, reporting lack of improvement with ibuprofen. Noted were past prescriptions of nortriptyline and Zomig. The examiner noted that a 2002 head CT was normal. Upon examination, the Veteran was pleasant, cooperative, well-nourished, and not in acute distress. The head and neck examination was without positive findings. Neurological examination was also normal.

The Veteran underwent a VA MRI in January 2010, and this was found to be a normal study, with both the carotid system and vertebral system unremarkable.

The Veteran's wife submitted a January 2010 statement which appears substantially reflective of the Veteran's accounts as reported to his wife, since they reflect subjective experiences of the Veteran. She asserted that he has blurriness and double vision at times; that he has some numbness and tingling of the hands, legs, and feet; and that he has frequent headaches and impaired balance, and weakness in his legs. She also related his occasional episodes of loss of concentration including difficulty with word finding. She further informed of her need on many occasions to administer massage to the neck, back, and legs due to muscle stiffness, spasm, and pain. She informed of the Veteran's occasional sleep difficulty which she also attributed to these conditions. 

The Veteran was afforded a VA spine examination for compensation purposes in January 2010, to address the severity of his cervical spine disorder. The Veteran complained that he had cervical neck area discomfort, described as dull pain with occasional spasm. He denied radicular symptoms, and reported taking etodolac twice daily, as well as occasionally wearing a neck brace and sleeping with a cervical pillow. He asserted that daily discomfort was of 7.5/10 intensity increasing to 9/10 intensity when lying on his left side, with this increased intensity occurring approximately five times weekly, lasting 20-30 minutes and resolving when he stops lying on his left side and takes etodolac. The Veteran denied emergency room visits for his cervical spine in the past twelve months, and also denied total incapacitation in the past twelve months. He further denied instability or foot drop or bowel/bladder incontinence or saddle anesthesia. The Veteran reported that due to his neck he did not lift or push or pull over five pounds, limited his flexion and extension, and did not perform overhead work. The examiner noted that the Veteran did not have restrictions related to his work. 

Objectively, the January 2010 examiner found the Veteran to have both 5/5 strength and intact sensation in the upper extremities. There was tenderness over the cervical paraspinal muscles, and cervical range of motion was limited to 10 degrees forward flexion, 15 degrees backward extension, 14 degrees left lateral flexion, 12 degrees right lateral flexion, 28 degrees left rotation, and 18 degrees right rotation. The examiner reviewed past cervical MRIs reflecting degenerative disk disease with disk protrusion, foraminal narrowing, and canal stenosis. Addressing diagnosed cervical degenerative disk disease and degenerative joint disease, the examiner noted that the Veteran presented wearing a neck brace, but that while there was pain and tenderness upon examination, there was no spasm or weakness, and there were no associated work limitations and no incapacitating episodes in the past 12 months. 

The claims file contains a private medical review and examination of the Veteran dated in October 2010, explicitly for purposes of supporting an increased evaluation for the Veteran's cervical spine. The examiner noted the Veteran's history of injury slipping on a wet floor in March 1989 while taking down crates, reportedly resulting in injury to the head and low back, and reportedly with acute tenderness in the lower back, right hand, and left lower leg. The examiner also noted a May 3, 1989 treatment record reflecting diffuse tenderness from the lumbar to the cervical spine area. The examiner noted later in-service records reflecting cervical and scapular region findings and complaints. The Veteran complained to the examiner of continuing difficulties with his cervical spine and migraine headaches which the examiner attributed to in-service injury. The medical review did not address any current low back condition. 

The Veteran submitted a federal work record reflecting missed work in 2010 with sick or annual leave taken, informing of approximately fourteen days taken for headaches, five days taken for neck difficulties, and nine days taken for low back difficulties. 

The Veteran was afforded another VA examination for compensation purposes in April 2011, addressing his spine disabilities. Service records were reviewed including of treatment following an injury reportedly to his neck and low back in 1988, with treatment records reflecting conservative care following the injury. At the April 2011 examination the Veteran complained of chronic pain in the neck and the back, though more so in the neck, for the past nine to ten years. He reported having chronic pain in the 5-7/10 intensity range, but increasing to 10/10 intensity when lying on a bed or lying on the floor. At another point at the examination he apparently reported that he had discomfort at a 6/10 intensity which elevated to 7/10 with bending and to 10/10 with lifting and twisting. He also reported intermittently wearing a brace, but alleged that this did not help. The Veteran reported normal bowel and bladder function, though he asserted that he had symptoms which began in the mid back and went into the right buttock and thigh, as well as right foot numbness. The examiner noted that the Veteran reportedly missed two to three weeks of work due to flares over the past year, but this remaining home from work had not been prescribed by a physician. 

The examiner noted that the Veteran was able sit and arise from a chair, and could walk without a cane though he brought one to the examination. The examiner measured movement of the cervical and lumbar spine. Spasm but not tenderness was present in the low back. Upon three repeated movements, lumbar forward flexions were to 25, 15, and 15 degrees; backward extension were to zero degrees; side bendings were to 10 degrees bilaterally; and rotations were to 15 degrees bilaterally. Lower extremity reflexes were equal and strength was 5/5. The cervical spine was nontender and without spasm. Cervical range of motion as to 10 degrees forward flexion, 15 degrees backward extension, 15 degrees bending left and right, and 20 degrees rotation left and right. The upper extremities had equal circumferential measurements; grip strength was normal, and upper extremities strength was 5/5. Upper extremities sensation was intact. The examiner reviewed x-rays showing complete loss of cervical lordosis, and cervical degenerative joint disease and degenerative disk disease at multiple levels, with C6-C7 congenital fusion. 

The April 2011 examiner assessed chronic cervical sprain with degenerative disk disease, spasm, and history of herniated disk, and chronic lumbar sprain with spasm and herniated disk. The examiner noted a history of hypoesthesia of the two ulnar fingers associated with cervical disability, though not present on the day of examination. The examiner also noted that while the Veteran complained of pain on motion, the examiner found no additional limitation due to pain, lack of endurance, fatigue, incoordination, or otherwise. The examiner neatly summarized the Veteran's disabilities as a stiff neck and a stiff back with the Veteran's noted assertions of levels of pain. While the Veteran asserted that his incapacitating episodes were "severe," the examiner did not endorse this severity, but rather noted that the Veteran "does not have associated features" supportive of his complained-of pain and disability. The April 2011 VA examiner's conclusions regarding the Veteran's low back disorder are discussed below.

The Veteran in his January 2008 notice of disagreement asserted that he repeatedly complained of low back pain in service but was ignored. However, these assertions do not credibly support an ongoing low back disorder either in service or continuing from service. Further, while some service treatment records reflect pain complaints of multiple parts of the back including the spine, a persistent of recurring lumbar or low back pain condition supported by ongoing objective findings is not reflected in service records. Rather, in-service treating medical personnel documented their conclusions that the Veteran was exaggerating symptoms and was likely motivated by secondary gain. 

Additionally, the Veteran's narratives concerning the nature of the accident in March 1989 involving milk crates or trays are quite inconsistent, as to whether this involved milk crates striking his head, or his head and his neck, or his neck and his back, and whether injuring his neck and back or merely injuring his neck, etcetera. 

As the October 2008 VA examiner cogently pointed out, repeated VA examinations over several years following service, as detailed supra, provide no complaints or findings of back disability, and neither do post-service treatment records (with a few noted 1996 exceptions, discussed below) contained within the claim file prior to 1997. Records in 1997 refect a back injury playing basketball, with some ongoing back difficulty from that time. The Veteran's history of heavy labor working for a railroad in years following service and prior to 1997 also appear inconsistent with the Veteran's now alleged history of ongoing back difficulties following service (though, again, without documented findings or treatment prior to 1997). 

In short, the Board finds the Veteran's assertions of ongoing back disability following injury in service to be too contradictory and to too great a degree contradicted by service and post service records to credibly support a chronic injury to the back in service, or to support a history of back symptoms beginning in service and continuing for years following service. Caluza. The Board notes the Veteran's narrative at his December 2010 hearing of having complained of his back in service, as indeed the service records reflect. However, because the Board finds the weight of the evidence including service records are against the presence of any chronic back disability and in favor of the conclusion that the Veteran's contentions both in service and now are substantially lacking in credibility, the Board concludes that the Veteran's testimony fails to lend any credible evidence supportive of the claim for service connection for a low back disorder or otherwise to bolster that claim.

While the Veteran's service records, as documented supra, do include complaints of back pain including subjective tenderness on examination, the examiners in service found no objective evidence of a chronic low back disability as opposed to limited, acute symptoms, and found the Veteran, in effect, to be enhancing or exaggerating his asserted disability likely for secondary gain. Persistent, objectively supported low back pain is not shown in service records. 

The Board similarly finds the Veteran's current assertions of low back pain persistent from service not to be credible, with that non-credibility based on the in-service medical findings supporting non-credibility, based post-service examination and treatment records without mention of low back symptoms or disability for years post service, and based on the April 2011 VA examiner's findings that the Veteran's assertions of symptoms of disability were not supported by objective findings, as that examiner stated, "His pain location, distribution, characteristics, intensity, treatment, flare-ups are described. He does not have associated features." The April 2011 examiner was careful to note that the Veteran was inconsistent both in his use of a cane and in his walking with a limp. The examiner did not accept the Veteran's account of low back disability from service, instead concluding that service and post-service medical records serve as preponderating evidence supporting the conclusion that a low back disorder was not present until subsequent to a basketball playing injury in 1997. Also weighing against credibility of the Veteran's assertions of continuity of symptoms is the above-noted March 1997 VA treatment for a month of increasing low back pain, when the Veteran denied a past history of low back problems. This is plainly inconsistent with the Veteran's assertion of persistent low back pain or disability from service. 

The April 2011 VA examiner further concluded that the record provided no evidence to support causation or aggravation of a low back disorder by the Veteran's service-connected cervical spine disorder. 

The Veteran has objected to the conclusions of the April 2011 VA examiner because the examiner purportedly had asserted that the Veteran had not complained of a low back disorder in treatment records prior to his documented injury playing basketball in 1997. However, this is an inaccurate characterization the April 2011 VA examiner's statement. Rather, the April 2011 examiner state: "The injury in service was noted, it was mainly to his neck and this was the area that was more concentrated on in the claim file until the basketball injury in 1997, [when] his low back became more symptomatic." 

The Veteran calls attention to two records in 1996 which address the Veteran's complaints of a back disorder. When read in the context of other records from 1996, these two records appear most likely to reference the cervical and the upper back and scapular/shoulder region, and not the lower back. The Board considers this the most reasonable interpretation, and hence the Board finds that the factual basis of the April 2011 VA examiner's opinions concerning low back disability substantial onset in 1997 to be sound. 

The first of the two 1996 records in question is a March 8, 1996 record informing of the Veteran's request for a referral for physical therapy for "neck/back pain," with no further details concerning back pain. This record should be read in conjunction with two earlier records. A March 4, 1996 record informs that the Veteran desired referral to the prosthetics department for a heated sleeping pad, with the Veteran to be treated further with physical therapy for a cervical spine sprain. Additionally, a treatment evaluation in February 1996 for neck pain noted a three to four year history of neck pain with gradual worsening, with no mention of pain in the back or low back. The March 8, 1996 record thus is apparently a follow-up to the March 4, 1996 record regarding physical therapy to be provided for ongoing cervical strain, with the low back thus not implicated. 

Similarly, the second of the two 1996 records in question, dated in April 1996, also implicates disability other than the low back. This record references the back is as follows: "[complained of] back [and] neck pain - no traumatic injury - recently - service connected for same." The disability for which the Veteran was then service connected was his cervical spine disorder, and hence the neck/upper back region is again implicated by this record, not the low back. Further notes within this April 1996 treatment record inform of "chronic back problems," but the record directs its attention to the subscapular region, and thus the upper back, and the detection recently of a lump in the left subscapular region. 

Further, an October 1998 VA treatment record documents the Veteran's complaint of "neck pain, headache, neck, and back pain" since "crates falling on the neck 10 years ago," while the treating physician notes MRIs of the neck in 1995 and 1996, and assesses chronic neck pain. A follow up VA treatment in December 1998 provides greater specificity, informing of the Veteran "complaining of neck, shoulder, [and] upper back pain" as well as a numbness sensation in the hands. That December 1998 record further notes the Veteran's report that this is an ongoing problem with "spasm and pain in the neck and trapezius area." Thus, the complained-of history of neck and back pain as reflected in treatment records from 1996 through 1998 is revealed to be localized to the neck and upper back, with difficulties associated with cervical components and trapezius muscles, without any likely indication of difficulty of the low back prior to basketball injury in 1997.

Because of the Veteran's past presentations in service concerning the low back were generally judged in service to be likely exaggerated or for secondary gain, because he provided inconsistent narratives of medical history surrounding injury in service, and because objective clinical and examination records from service and for years following service do not support the Veteran's narrative of ongoing low back symptoms from service, the Board finds substantially impeached the credibility of both the Veteran's statements of history of low back disability originating in service and his assertions of persistent symptoms of low back disability continuing from service. 

The Board thus finds an October 2011 private physician's opinion of low back disability originating in service to be based on the inaccurate factual premises that the Veteran had back injury in service and continued low back symptoms since service. Accordingly, the Board finds this October 2011 private physician's opinion non-probative for purposes of the Board's adjudication. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Because the Board finds that the April 2011 VA examiner's conclusions regarding the etiology of the Veteran's low back disorder are based on a careful and accurate review of the service and post-service record, and are not substantially contradicted by significantly credible or probative evidence, the Board concludes that the weight of the evidence favors the April 2011 VA examiner's opinion to the effect that it is not at least as likely as not that the Veteran's low back disorder developed in service or is causally related to service. Also based on April 2011 VA examiner's opinion supported by credible, probative evidence of record and reasoned medical  judgment, the Board finds the weight of the evidence against the Veteran's service-connected cervical spine disorder having caused or aggravated his low back disorder. 

Accordingly, the Board finds the weight of the evidence against the Veteran's claim for service connection for a low back disorder, on both a direct service connection basis, and on the basis of service connection claimed as secondary to service-connected cervical spine disability. 38 C.F.R. §§ 3.303, 3.310. 

In the absence of credible supporting evidence, the Board also finds that service connection for a degenerative disorder of the lumbosacral spine on a first-year-post-service presumptive basis is not warranted. 38 C.F.R. §§ 3.307, 3.309. 

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV. Claim for an Increased Rating for Cervical Degenerative Disk Disease

The Veteran's claim is to the effect that his service-connected cervical spine disability warrants a higher disability rating than the 40 percent previously assigned, as may be applicable for up to a year prior to the December 31, 2007, date of receipt of a claim for increased rating for cervical spine disability. 38 C.F.R. § 3.400(o) (2011). 

Disability evaluations are assigned to reflect levels of current disability. The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010). When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. In determining the level of impairment, the disability must be considered in the context of the entire recorded history. 38 C.F.R. § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

When reviewing the level of disability due to a service- connected joint disorder, when the rating is based on limitation of motion, the Board must consider an increased schedular rating based on functional loss due to pain on undertaking motion, weakened movement, fatigability, and incoordination. 38 C.F.R. §§ 4.40 and 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45. 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14. The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Such weighing of the evidence and consideration of the level of disability presented is the adjudicative function of the Board, not to be supplanted by contrary opinions of the claimant as to levels of entitlement based on the disability or disabilities presented. It is the responsibility of the Board to weigh the evidence, including medical and lay evidence. Evans v. West, 12 Vet. App. 22, 30 (1998). 

Staged ratings are to be considered if the record reflects that for any intervals over the rating period there was a period of increased severity of disability. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's cervical degenerative disk disease is appropriately rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235- 5243. For the cervical spine, a 10 percent evaluation is warranted with forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spam, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of vertebral body height. A 20 percent evaluation is warranted for limitation of flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or for combined range of motion of the cervical spine of not greater than 170 degrees, or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reverse lordosis, or abnormal spinal contour. A 30 percent evaluation is warranted for forward flexion of the cervical spine limited to 15 degrees or less. 

Intervertebral disk syndrome may be rated based on either the total duration of incapacitating episodes over the past 12 months or by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 38 C.F.R. § 4.71a, DCs 5235-5243, instruction following Note 6. Incapacitating episodes of intervertebral disk syndrome having a total duration of at least six weeks during the previous 12 months warrant a 60 percent disability rating. Incapacitating episodes of intervertebral disk syndrome having a total duration of at least four weeks but less than six weeks during the previous 12 months warrant a 40 percent disability rating. Incapacitating episodes of a total of more than two weeks but less than four in the past twelve months warrant a 20 percent evaluation. Incapacitating episodes of a total of at least one week but less than two in the past twelve months warrant a 10 percent evaluation. 38 C.F.R. § 4.71a, DC 5243. 

Here, the Veteran's cervical spine disorder has been found to be manifested by cervical limitation of motion and some radiculopathy. However, significant radicular symptoms have not been supported by significant objective evidence, and the VA examiners most recently in January 2010 and April 2011 generally found strength and functioning in the upper extremities intact notwithstanding reported limited neuropathic numbness of an intermittent nature. The recent VA examiners for compensation purposes generally concluded that despite the Veteran's assertions of chronic moderate pain and exacerbations of severe pain, the Veteran is not precluded from work due to his cervical disability, and not impaired beyond the noted limitation of motion and some degree of pain. Certainly, in the absence of significant findings to support significantly greater incapacity as a result of pain, the Board finds the weight of the evidence against entitlement to a higher disability rating than 30 percent including based on pain.

The Board does not find the Veteran's accounts of incapacitation requiring confinement to his home due to cervical intervertebral disc syndrome to be credible of themselves, but the Veteran did submit work records suggesting some missed work including due to cervical exacerbation. The Veteran has been assigned a 40 percent evaluation for his cervical degenerative disk disease based on the limitation of motion as well as other symptoms, which include pain and reported upper extremities weakness or incapacity of use including during flare-ups. The Board notes that the April 2011 examiner found some limited digit paresthesia historically supported by the Veteran's cervical pathology, but not neurological, sensory, or motor impairment in the upper extremities. Such impairments were similarly not objectively identified upon prior examinations. If upper extremity pathologies of motor or sensory neurological function are not present to any disabling degree, they necessarily cannot be supportive of greater cervical spine disability. Symmetrical circumferential measures of the upper extremities, and full grip and arm strength bilaterally weigh against radicular pathology supportive of greater disability rating of the cervical spine. Disabling neuropathy warranting a higher or additional disability rating was not supported either upon the spine examination in October 2008, the neurological examination in November 2008, the additional spine examination in January 2010, or the further examination addressing the spine and any neuropathy in April 2011, or indeed by the balance of the evidentiary record. The preponderance of the evidence is against the limited paresthesias of the fingers identified warranting any compensable or higher rating. 38 C.F.R. § 4.31 (2011) (addressing zero percent ratings). Lower extremity pathology, to the extent present, has not been associated with cervical pathology. Accordingly, the Board finds the weight of the evidence of record, including the weight of credible lay and medical evidence, to be against the presence of cervical spine disability warranting a higher disability rating than the 40 percent assigned. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

The absence of incapacitating episodes requiring prescribed bed rest in the past twelve months precludes assignment of a higher or additional disability rating for the Veteran's cervical spine disability based on intervertebral disc syndrome. 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

From the December 31, 2007, date of receipt of claim for increased rating for cervical spine disability, and for up to a year prior to that date, the preponderance of the evidence is against the claim for a higher disability rating than the 40 percent assigned for cervical spine disability, and the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5235-5243 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Because the Board finds that during no interval during the rating period was a higher disability rating warranted than the 40 percent assigned, staged ratings are not warranted. Hart. 

The Veteran in July 2009 explicitly withdrew his appealed claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 38 C.F.R. § 4.16(b). The Veteran thus effectively removed from appellate consideration entitlement to a higher disability rating than that assigned for his cervical spine disability on the basis of unemployability. This is consistent with treatment and examination records reflecting the Veteran's continued employment. 

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id. 

The Board has considered assignment of an extraschedular rating for the Veteran's cervical spine disability, but finds no exceptional or unusual disability picture as would warrant a higher disability rating than that assigned, so as to warrant referral for extraschedular consideration. 38 C.F.R. § 3.321(b)(1). The weight of the record is against the presence of circumstances associated with the disability as would suggest that the rating schedule did not adequately encompass the disability presented in this case. Such additional considerations as prolong periods of hospitalization or marked interference with employment are not shown. The days off work reported by the Veteran including for rest at home or medical care are not reflective of marked interference with employment. Prolonged hospitalization is also not shown. As noted, the Veteran remains gainfully employed, the Veteran's noted time off from work notwithstanding. Examiners have generally found that the Veteran's cervical disability does not significant interfere with the Veteran's functioning, including work functioning, beyond the noted pain and limitation of motion, without additional resulting loss of function including due to DeLuca factors of pain or pain on motion, weakened movement, fatigability, or incoordination. 38 C.F.R. §§ 4.40, 4.45. These medical findings are supported by the weight of the medical evidence as well as the evidentiary record as a whole. The Veteran's contrary assertions are substantially lacking in credibility, based on his prior history inconsistent statements, exaggeration and statements likely for secondary gain. The Board accordingly finds that the weight of the evidence is against an evidentiary basis for referral of the cervical spine increased rating claim for extraschedular consideration, and thus no referral is warranted. 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for a low back disorder is denied.

An increased rating above the 40 percent assigned for cervical spine disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


